Justice STEVENS,
dissenting.
I find SORNA’s registration requirements do not violate a juvenile offender’s due process rights by creating an unconstitutional, automatic and irrebuttable presumption that every juvenile adjudicated delinquent of enumerated sexual offenses is likely to be a recidivist. For that reason, I respectfully dissent.
The primary purpose of the General Assembly in enacting SORNA was to protect the public, especially women, from violent sexual offenders. See 42 Pa.C.S. § 9799.10. The General Assembly deemed it reasonable to require a narrowly defined class of older juvenile offenders who have been adjudicated delinquent of violent, sexually charged crimes to adhere to SOR-NA’s non-punitive collateral consequences until the twenty-five year time period elapses, and in my view our Constitution does not require this Court to substitute its judgment for that of the duly elected Legislature. The adjudicated delinquent sex offender’s “right to reputation” under such circumstances should not have precedence over a rape victim’s anguish that very well may last a lifetime.
The strong presumption that a legislative enactment is constitutional is well-settled, and a statute will not be declared unconstitutional unless it “clearly, palpably and plainly” violates the Constitution. Commonwealth v. Craven, 572 Pa. 431, 436, 817 A.2d 451, 454 (2003). Further, one who questions an Act’s constitutionality bears a heavy burden of persuasion. Commonwealth v. MacPherson, 561 Pa. 571, 580, 752 A.2d 384, 388 (2000).
The Majority finds SORNA to be unconstitutional based upon its use of an irre-buttable presumption. Specifically, the Majority maintains that SORNA’s lifetime registration provision under 42 Pa.C.S.A. § 9799.15(a) creates an irrebuttable presumption of a high likelihood of recidivism which automatically results in a lifetime registration requirement on the part of a juvenile who is adjudicated delinquent of an enumerated crime; however, the registration requirement applies only to those juvenile offenders who were over the age of fourteen at the time they committed one of four, Tier Three offenses: Rape, IDSI, Aggravated Indecent Assault, or their inchoate offenses (attempt, conspiracy and solicitation). The Legislature recognized violent sexual crimes such as rape must be treated as the serious crimes they are.
Moreover, unlike adult offenders who fall under the dictates of SORNA, a juvenile may have his registration requirement terminated after twenty-five years if he or she has not committed any subsequent offenses graded as a misdemeanor of the second degree or higher, or punishable by more than a year in prison, and completes successfully court-ordered supervision without revocation and a treatment program for sexual offenders. 42 Pa.C.S.A. § 9799.17(a). In requiring this class of juveniles to register upon adjudication, *21SORNA does not per se violate a juvenile’s constitutionally protected interest in his or her reputation, for SORNA does not speak to an individual’s likeliness to reoffend. Indeed, the due process protections of the Pennsylvania Constitution are encompassed in this provision, for an individual juvenile offender’s behavior is the determinative factor as to whether the registration requirement will, indeed, extend throughout his lifetime.